Citation Nr: 1624955	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran service on active duty from April 1965 to April 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a December 2014 decision, the Board denied the Veteran's claims for service connection for headaches, among other things.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a June 2015 Joint Motion for Remand (JMR), the Court remanded the Board's December 2014 decision for action consistent with the terms of the JMR, to include affording the Veteran a VA examination.

As such development has been completed, this appeal is now properly before the Board for appellate consideration.


FINDING OF FACT

The record does not show a chronic headache disability during service or at the present time. 


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a November 2008 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, after the appeal was returned to the Board pursuant to the June 2015 JMR, the Veteran was again notified by a June 2015 letter of the information and evidence needed to substantiate his claim. 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case. 

Additionally, there has been substantial compliance with the October 2015 Board remand instructions.  Specifically, a medical opinion relating to the Veteran's headaches was rendered in December 2015 and March 2016.  Additionally, all records of the Veteran's recent and pertinent VA treatment have been associated with the Veteran's claims file.  Accordingly, the Board finds that there has been substantial compliance with the October 2015 Board remand instructions. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.   Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc). 

As a threshold matter in all service connection claims, however, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

The Veteran seeks entitlement to service connection for headaches, to include as secondary to tinnitus.  Specifically, the Veteran has stated that he has experienced headaches since service, which existed prior to his tinnitus, but has continued since the onset of the Veteran's tinnitus.  The Veteran reported that there is no change in his tinnitus with headaches. 

Service treatment records do not document any complaints, diagnosis, or treatment of headaches. 

VA treatment records from January 2006, March 2006, June 2006, August 2007, indicate that the Veteran denied symptoms of headaches. 

VA treatment records from February 2004, January 2005, April 2005, December 2006, July 2008, and September 2009 do not indicate that the Veteran complained of experiencing headaches.

At his August 2011 VA examination, the Veteran stated that to the best of his recollection, his headaches began during service.  The Veteran stated that it was a very stressful time for him and that perhaps caused the emergence of headaches.  The Veteran stated that after starting anti-anxiety medication in 2007, his headaches improved along with anxiety.  On examination, the Veteran stated that there are no accompanying symptoms with his headaches.  The Veteran was diagnosed with chronic headaches, mixed tension type and vascular. 

At his September 2012 hearing, the Veteran again asserted that his headaches have existed since service and are brought on by stress.  See September 2012 BVA Hearing Transcript, pg.9.

VA treatment records from December 2011 indicate that the Veteran stated that he has had tension headaches that are not debilitating.

VA treatment records from September 2012 indicate that the Veteran experienced no recent headaches.  

On examination in December 2015, the examiner opined that the Veteran did not have a headache disorder either during or after service.  Specifically, the examiner cited to the fact that there was nothing in the VA treatment records, service treatment records, or anywhere in the Veteran's claims file to support a diagnosis of chronic headache condition.

Analysis

Here, fundamentally, the evidence does not establish that the Veteran has a chronic headache disability. 

The Board is cognizant that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Here, the Veteran has asserted that he experiences headaches related to stress.  The Board notes that there is no question that the Veteran is competent to assert that he experiences headaches, as a layperson is competent to identify this medical condition.  Id.

The Board additionally notes, however, that it is within the common knowledge of the lay person that people can experience occasional headaches without having a chronic headache disability for VA purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (Lance, J. concurring) (the issue of what issues are within the competence of lay persons is fundamentally the same whether the lay person is a witness or an adjudicator).  Put differently, the fact that a Veteran experiences occasional headaches does not necessarily imply that he has a headache disability. 

As to whether the Veteran has a chronic headache disability, the Board finds the VA treatment records in which the Veteran specifically denied symptoms of headaches highly probative.  Specifically, in January 2006, March 2006, June 2006, August 2007, and September 2012, the Veteran denied any symptoms of headaches.  Additionally, the Board finds it highly probative that the only complaint of headaches while receiving VA treatment was in December 2011, when the Veteran stated that he has had tension headaches that are not debilitating.  Therefore, the Board finds that these treatment records should be afforded great probative weight.

The Board acknowledges the August 2011 VA examination in which the Veteran was diagnosed with chronic headaches, mixed tension type and vascular.  As this diagnosis seems to be based on the Veteran's statements to the examiner, the Board finds that this examination should be afforded some probative weight.  However, the Board finds the December 2015 VA medical opinion and March 2016 addendum opinion more probative as it considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and included clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Given the VA treatment records in which the Veteran specifically denies headaches as well as the absence of all but one complaint of headaches, coupled with the December 2015 VA medical opinion and March 2016 addendum opinion in which the examiner opined that the Veteran did not have a diagnosis of chronic headaches, the Board finds that the most probative, competent evidence does not demonstrate that the Veteran has a current chronic headache disability.  As the Veteran does not have chronic headache disability, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. 3.102.

ORDER

Entitlement to service connection for headaches is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


